Citation Nr: 1606951	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-24 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension (claimed as blood pressure).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to March 1970 and from September 1983 to September 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the veteran if further action is required.


REMAND

The Veteran is currently diagnosed with hypertension.  In an October 2015 brief, the Veteran's representative argues that the Veteran's hypertension is related to the Veteran's presumed Agent Orange exposure.  

Although hypertension is not presumptively associated with herbicide exposure, the Veteran relies on a National Academy of Sciences Institute of Medicine article titled Veterans and Agent Orange: Update 2006 that removed hypertension from the "insufficient evidence" category to the "limited or suggestive evidence" category.  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.  

Currently there are no opinions of record linking hypertension to Agent Orange (or other herbicides) with sufficient specificity to reach a conclusion in this case.  Accordingly, a VA examination with opinion is warranted to determine if the Veteran's current hypertension is related to service.  In making this assessment, the examiner should not only evaluate the relationship to Agent Orange and/or other herbicides on a direct basis, but also whether there is any relationship to service-connected diabetes mellitus, which was found etiologically related to the presumed Agent Orange exposure. 

Before scheduling of the examination, the RO should update the Veteran's treatment record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Durham, North Carolina VA Medical Center since November 2013.  The Veteran should also be given an opportunity to either submit updated private treatment records, if available, from the Eastern North Carolina Medical Group, or any other private treating source.  In the alternative, the Veteran may provide VA with appropriate authorizations for the RO to obtain those records on his behalf. 

2.  After the record is updated, schedule the Veteran an examination to evaluate the etiology of his hypertension.  The claims file must be made available for the examiner's review, and an indication that the file was reviewed should be made on the examination report.  The examiner should address the following questions:

a)  Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension either began during or was otherwise caused by his military service, to include as a result of his presumed herbicide exposure?

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension was caused by his service-connected diabetes mellitus? 

c)  Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension was aggravated (meaning that the hypertension was made permanently worse) by the diabetes mellitus? 
 
A complete rationale should be provided for any opinion expressed.  

3. After the above development is completed, readjudicate the appeal. If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




